Citation Nr: 0431603	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right knee lateral meniscus tear, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to July 
1972.  

In a July 1992 rating decision, service connection was 
granted for a lateral meniscus tear of the right knee.  A 10 
percent disability rating was assigned.  In December 1997, 
the rating was increased to 20 percent.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which reduced the evaluation 
assigned for the veteran's service-connected residuals of 
right knee lateral meniscus tear to 10 percent disabling from 
November 1, 2001.  

This case was previously before the Board and was remanded to 
the VA Appeals Management Center (AMC) in November 2003.  At 
that time, the Board noted that the veteran had contended 
that the previously assigned 20 percent disability rating 
should not have been reduced.  He also appeared to contend 
that regardless he was entitled to a disability rating in 
excess of the currently assigned 10 percent for his service-
connected disability.  As such, the Board separately listed 
the issues as restoration of a disability rating and 
entitlement to an increased rating.

In a March 2004 rating decision, the AMC restored the 20 
percent rating for the service-connected right knee lateral 
meniscus tear, effective November 1, 2001.  This constitutes 
a full grant of the benefits sough regarding the restoration 
issue.  

However, inasmuch as the 20 percent rating is not the maximum 
evaluation available for the right knee disability, and the 
veteran is presumed to seek the maximum available benefit, 
the claim for an increased rating remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance by the RO with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

In its November 2003 remand, the Board requested that the 
Veterans Benefits Administration (VBA) provide the veteran 
with notice of the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [codified as amended at 38 U.S.C. § 5107(a)].  The 
Board noted that the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

A review of the record reveals that VBA did not provide the 
requested VCAA notice.  This is contrary to the Court's 
holding in Stegall, and the issue must be remanded for VCAA 
compliance and compliance with the Board's remand.

Accordingly, this case is REMANDED to VBA for the following:

VBA must review the Board's November 2003 
remand and veteran's VA claims folder and 
ensure that all notification and 
development action required by the VCAA 
is completed.  If required by the 
circumstances, the claim of entitlement 
to an increased disability rating for the 
right knee lateral meniscus tear should 
be readjudicated.  If no readjudication 
is necessary, or if the claim is 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


